Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 05/24/2021. Currently, claims 1-15 are pending in the application. Claims 13-15 have been added new.
  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10074704 B2 or claims 1-22 of U.S. Patent No. US 10665652 B2 or claims 1-9 of U.S. Patent No. US 9520454 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-12 of this application recite elements and their arrangements in an organic light-emitting display apparatus that are recited in different claims of U.S. Patent No. US 10074704 B2 or US 10665652 B2 or US 9520454 B2.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al (US 20090026932 A1).


Regarding claim 1, Figure 6 of Kwak discloses an organic light-emitting display apparatus comprising: 
a substrate (100); 
a first insulating layer (105) on the substrate; 
a signal wiring (106f) on the first insulating layer; 
a second insulating layer (107) on the substrate and including a first opening (at 106e), the second insulating layer being separated by the first opening; 
an organic light-emitting device (108+110+111) on the second insulating layer, the organic light- emitting device defining an active area (directly under 110) and comprising a first electrode (108), a second electrode (111), and an intermediate layer (110) between the first and second electrodes; 
a conductive layer (106e or 108c, [0030]) on the second insulating layer outside the active area; 
a third insulating layer (109) covering a part of the first electrode (108a); and 
a circuit unit (transistors at 104 and 102) located below the second insulating layer (107) and outside the active area, the circuit unit comprising a plurality of thin-film transistors, 
wherein the second electrode (111) extends outside the first opening, is disposed on the conductive layer (108c), and does not overlap the signal wiring (106f).  

Regarding claim 2, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the second insulating layer (107) comprises a second opening (at 106f), and wherein the first opening (at 106e) and the second electrode (111) overlap in a plan view.  


Regarding claim 3, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the second insulating layer (107) comprises a second opening (at 106f), and wherein the first opening (at 106e) and the conductive layer (108c) overlap in a plan view.  

Regarding claim 4, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the first opening (at 106e), the second electrode (111) and the conductive layer (106e or 108c) overlap in a plan view.  

Regarding claim 5, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the first opening (at 106e) is in the second insulating layer (107) outside the active area.  

Regarding claim 6, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the conductive layer (108c) comprises a same material as that of the first electrode (108a).  

Regarding claim 7, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the second electrode (111) and the conductive layer are (considering 106e) in direct contact at the first opening (at 106e).  

Regarding claim 8, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the conductive layer (108c) overlaps the signal wiring (106f) in a plan view.  

Regarding claim 9, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the conductive layer (108c) comprises a plurality of second openings (at both ends).  

Regarding claim 10, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 9, wherein the plurality of second openings are arranged along an end of the second electrode (111) (on a broadest reasonable interpretation).  

Regarding claim 11, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of-3- 113344608.1Appin No. 16/883,715 Amdt date May 24, 2021 Reply to Office action of December 24, 2020 claim 9, wherein the plurality of second openings (on both ends of 108c) are arranged at an interval (on a broadest reasonable interpretation).  

Regarding claim 12, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein an edge of the third insulating layer (109) is closer to the active area than an edge of the second electrode (111).  

Regarding claim 13, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the signal wiring (106f, [0037]) is a power supply line electrically connected to the second electrode and supplying a signal to the second electrode (111).  

Regarding claim 14, Figure 6 of Kwak discloses that the organic light-emitting display apparatus of claim 1, wherein the signal wiring (160f) is in direct contact with the conductive 

Regarding claim 15, Figure 6 of Kwak discloses an organic light-emitting display apparatus comprising: 
a substrate (100); 
a first insulating layer (105) on the substrate; 
a signal wiring (106f) on the first insulating layer; 
a second insulating layer (107) on the substrate and including a first opening (at 106e), the second insulating layer being separated by the first opening; 
an organic light-emitting device (108a+110+111, [0025]) on the second insulating layer, the organic light- emitting device defining an active area (directly under 110) and comprising a first electrode (108a), a second electrode (111), and an intermediate layer (110) between the first and second electrodes; 
a conductive layer (106e) on the second insulating layer outside the active area, the conductive layer contacting the first insulating layer (105) at the first opening; 
a third insulating layer (109) covering a part of the first electrode; and -4- 113344608.1Appin No. 16/883,715 Amdt date May 24, 2021 Reply to Office action of December 24, 2020 
a circuit unit (TFTs at 104a, [0027]) located below the second insulating layer and outside the active area, the circuit unit comprising a plurality of thin-film transistors.





Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-15, filed on 05/24/2021 as recited in pages 6-11, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
07/26/2021